Case: 15-11807    Date Filed: 09/22/2017   Page: 1 of 48


                                                               [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 15-11807
                         ________________________

                 D.C. Docket No. 8:12-cv-01600-EAK-EAJ



DAVID JOSEPH PITTMAN,

                                               Petitioner - Appellant,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                               Respondents - Appellees.

                         ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 22, 2017)

Before MARCUS, JORDAN, and JULIE CARNES, Circuit Judges.

MARCUS, Circuit Judge:
              Case: 15-11807     Date Filed: 09/22/2017   Page: 2 of 48


      In this capital case, David Joseph Pittman, a state prisoner in Florida

convicted of the 1990 murder of Barbara, Clarence, and Bonnie Knowles, seeks

federal habeas relief pursuant to 28 U.S.C. § 2254. Following a 9-3

recommendation by the jury in favor of death, the state trial court sentenced

Pittman to death for each of the three murders. The judgment was upheld by the

Florida Supreme Court on direct appeal and again on collateral review. Pittman v.

State, 646 So. 2d 167, 168 (Fla. 1994) (Pittman I); Pittman v. State, 90 So. 3d 794,

799 (Fla. 2011) (Pittman II). Pittman now claims that the state trial court erred in

excluding evidence related to an alternative perpetrator for the killings in violation

of his right to present a meaningful defense as explicated by the Supreme Court in

Chambers v. Mississippi, 410 U.S. 284 (1973), and that his counsel was ineffective

during the penalty phase of the trial in violation of Strickland v. Washington, 466

U.S. 668 (1984). The district court issued a comprehensive opinion denying all

relief. After carefully reviewing the record and with the benefit of oral argument,

we affirm.

                                          I.

                                          A.

      The essential facts as drawn by the Florida Supreme Court on direct appeal

are these: Just after 3 a.m. on May 15, 1990, a newspaper deliveryman in

Mulberry, Florida, reported that he had seen a burst of flame on the horizon. When


                                           2
              Case: 15-11807     Date Filed: 09/22/2017    Page: 3 of 48


the authorities arrived they found the home of Clarence and Barbara Knowles

engulfed in flame. After the fire had been extinguished, the police entered the

house and found the bodies of Clarence and Barbara Knowles along with the body

of their twenty-year-old daughter, Bonnie. A medical examiner determined that

the Knowles family had died not from the fire but from massive bleeding resulting

from multiple stab wounds. Bonnie Knowles’ throat had been cut. An investigator

also determined that the fire was the result of arson, that the phone line to the

house had been cut, and that Bonnie Knowles’ brown Toyota was missing.

      At 6:30 a.m. on the morning after the fire, a construction worker noticed a

brown Toyota in a ditch on the side of the road near his job site about one-half mile

from the Knowles residence. A few minutes later, the worker saw a homemade

wrecker -- which he later identified as belonging to Pittman -- pull up to the Toyota

and, shortly thereafter, a cloud of smoke arose from the vehicle. Another witness

who lived near the construction site saw a man running away from the burning car.

She identified Pittman from a photo array as the man she saw that morning.

      Pittman knew the Knowles well. At the time of the murders, another of the

Knowles’ daughters, Marie, was going through a contentious divorce with Pittman.

During the process, Pittman had made several threats against Marie and her family.

Adding to the strain, Pittman had recently discovered that Bonnie Knowles was

attempting to press criminal charges against him for an alleged rape that had


                                           3
              Case: 15-11807      Date Filed: 09/22/2017    Page: 4 of 48


occurred five years earlier.

      Carl Hughes, a jailhouse informant, testified that Pittman had confessed to

him that he committed the murders. As Pittman told it, he went to the Knowles’

house intending to speak with Bonnie Knowles. She let Pittman in and they talked,

but when Bonnie resisted his sexual advances, he killed her in order to stop her

cries for help. Pittman then murdered Bonnie’s mother, Barbara Knowles, in the

hallway outside Bonnie’s bedroom and then killed Clarence Knowles as the father

tried to use the phone to call for help. Hughes said that Pittman also admitted to

burning down the house and stealing the Toyota before setting it aflame. Pittman

I, 646 So. 2d at 168.

      David Pittman was charged with the murders of Clarence, Barbara, and

Bonnie Knowles, grand theft, burglary, and arson. He was represented by Robert

Norgard and Robert Trogolo of the public defender’s office and proceeded to trial.

As relevant here, midway through the state’s case in chief, defense counsel brought

to the trial court’s attention a letter that had been sent to the prosecutor on the case.

In the letter, a prisoner named George Hodges claimed that his stepson, Jessie

Watson, sent him a letter -- which Hodges had since destroyed -- in which Watson

confessed to murdering three people in a house in Mulberry along with his cousin,

Aaron Gibbons. At the time of Pittman’s trial, Hodges was on death row for the

murder of a convenience store clerk in Plant City, Florida. Watson had initially


                                            4
               Case: 15-11807   Date Filed: 09/22/2017    Page: 5 of 48


served as an alibi witness for Hodges, but at trial he changed his story and became

a key witness for the prosecution. Watson testified that not only was Hodges lying

about the alibi, Hodges had also confessed to Watson that Hodges had committed

the murder. Notably, Hodges explained that he destroyed the letter on the advice

of another inmate because he thought it was just a joke and it would only cause

him trouble.

      At the time defense counsel raised the Hodges issue, Marie Pridgeon --

Pittman’s ex-wife and a potential alternative perpetrator under the defense’s theory

of the case -- was on the stand. Defense counsel asked for time to investigate the

allegations in the letter before moving forward with the cross examination so the

defense would not be put in the position of presenting inconsistent defense theories

were the investigation to reveal evidence to substantiate Watson’s involvement.

The court, the prosecutor, and defense counsel all agreed that the best course of

action was to put off further examination of Pridgeon until the following Monday

in order to give investigators from the public defender’s office time to follow up on

any leads and allow the attorneys to participate in the investigation over the

weekend.

      When defense counsel reported back to the court, the defense had identified

both Watson and Gibbons and confirmed they used crack cocaine together and

lived less than a mile from where witnesses had seen the wrecker at issue in the


                                          5
              Case: 15-11807     Date Filed: 09/22/2017    Page: 6 of 48


case. Gibbons’s grandmother, who Gibbons was known to stay with, lived near

the site of the murders. From pictures of Gibbons, defense counsel learned that he

had very bad acne, which aligned with a witness description of the man running

away from Bonnie’s burning car. Defense counsel also discovered that Gibbons

knew Bonnie Knowles and there were rumors that he had dated her and used to

sneak into her bedroom at night to see her. Gibbons reported that he was at home

on the night of the murder, but had no independent verification of his alibi.

Defense counsel asked the court to give them until Wednesday, April 10 to follow

up on these leads and for the court to have the state transport Michael Bedford,

another inmate who claimed to have seen the letter from Watson, so that he could

be questioned. Again, the court granted the defendant’s requests.

      When they returned on Wednesday, defense counsel reported that they had

uncovered additional information that undercut Gibbons’s credibility. Gibbons

had denied being involved in a burglary with Hodges and Watson when

interviewed by the police, but at his later deposition he admitted that this was a lie.

Gibbons also admitted to being involved in the theft of a boat motor after which he

burned the boat to cover any fingerprints. Bedford had also confirmed Hodges’s

story about the letter. Based on these additional pieces of information, the

defendant asked for and was granted a further continuance until Friday, April 12.




                                           6
                Case: 15-11807   Date Filed: 09/22/2017   Page: 7 of 48


      On Monday, April 15, the court heard arguments on whether to allow

Hodges to testify as to the content of the now-destroyed letter from Watson. The

state argued that Hodges’s testimony about the contents of the letter was hearsay

which did not fall under any exception and that the testimony had insufficient

indicia of trustworthiness and reliability. In addition to the inherent shakiness of

the defense evidence, the prosecution pointed to Watson’s unequivocal denial that

he had written the letter and evidence that Watson had been at work at 7 a.m. on

the morning after the murder, when there was testimony that the car was burned

some distance away at 6:40 a.m.

      The defendant, in turn, argued that Chambers v. Mississippi, 410 U.S. 284,

302 (1973), required allowing the testimony notwithstanding any Florida

evidentiary rule to the contrary because the information they had found in their

investigation sufficiently corroborated the letter so that Hodges should be able to

testify about its contents. Ultimately, the trial court excluded Hodges’ testimony.

The trial court read Chambers as prohibiting the exclusion of critical defense

evidence only when there was “considerable assurance of [the evidence’s]

reliability.” And because the court found that the evidence lacked this sort of

corroboration or any other indicia of trustworthiness, the testimony was

inadmissible.




                                          7
              Case: 15-11807     Date Filed: 09/22/2017     Page: 8 of 48


      After the close of the evidence, the jury returned a verdict of guilty as to

each of the three counts of first-degree murder, two counts of arson, and one count

of grand theft. The trial court then moved straight into the penalty phase.

                                           B.

      At sentencing, the State offered as statutory aggravators under Florida law

that Pittman had a prior conviction for a felony involving a threat of violence, that

the murders of Clarence and Barbara Knowles were committed for the purpose of

avoiding lawful arrest, and that each of the murders were heinous, atrocious, and

cruel. The State primarily relied on its guilt phase evidence to support these

aggravators, but did call one witness to substantiate Pittman’s prior conviction for

a crime involving a threat of violence.

      Defense counsel presented an elaborate and substantial body of mitigation

testimony from seven family members -- Freddy Joe Farmer, Bill Pittman, Nina

Jane Farmer, Barbara Ann Farmer, Eugene Pittman, Bobbi Jo Pittman, and Francis

Marie Pittman. Among other things, the family members testified that Pittman had

difficulty at school and was a slow learner. Indeed, Pittman was never able to

succeed in school -- his normal grade was an F and a high grade for him would be

a D. Despite these grades, he was socially promoted each year until he reached the

ninth grade. Moreover, Pittman was hyperactive and impulsive. Pittman’s

stepfather testified that he was called to pick up Pittman on the first day of first


                                           8
              Case: 15-11807     Date Filed: 09/22/2017   Page: 9 of 48


grade because he was disrupting the class. His mother described him as “[a] very

rambunctious little boy,” “a child most women would not want to have to raise.”

      His parents knew about these problems but were simply too poor and

dysfunctional to deal with them effectively. Thus, for example, they took Pittman

to a psychiatrist when he was ten or eleven years old. Pittman saw the psychiatrist

four or five times, but the family had to discontinue both the visits and the Ritalin

the psychiatrist prescribed because they didn’t have the money to pay for them.

Pittman’s parents also offered testimony at the penalty phase about head injuries

Pittman had suffered as a child that may have compounded his problems. Both

parents recalled Pittman being hit in the head with either a brick or a rock. His

mother also testified regarding an incident when Pittman was six years old and

passed out while trying to syphon gasoline out of an old car with a hose.

      Defense counsel also established from multiple witnesses, including

Pittman’s mother and father, his aunt and uncle, his stepbrother, and his sister, that

Pittman’s mother was physically and verbally abusive with her children, and the

witnesses generally agreed that Pittman got it worse than his siblings. In fact, his

mother admitted to whipping him with a belt starting when he was 4 years old. She

recalled that she had spanked him “every day, every other day” and that she “beat

the shit out of him” with a belt. She testified that she also used broom handles to

inflict punishment on the petitioner. Her husband told her at one point that she


                                          9
             Case: 15-11807     Date Filed: 09/22/2017    Page: 10 of 48


“was going to have to quit breaking the brooms because he was having to buy one

a week.” She also said that she whipped her children with hot wheel tracks

because “[y]ou can take a little hot wheels track and it will never blister, never

bruise,” and wouldn’t leave any marks. She used other forms of discipline as well.

After Pittman admitted to spilling a can of oak stain in a newly redone room, his

mother made him remain on a bench in a corner of the kitchen for seven days

straight, leaving only to use the rest room. Indeed, when asked whether she ever

worried about child services being called, she gave this chilling response:

      I would give them their little whippings and I’d sit the phone right in
      the middle of the floor and say, “If you want to call them, call them.
      They may put me in jail and I may have to spend the night, but sooner
      or later they’re going to let me out. And when they let me out you’re
      going to the hospital. If you want to put me in jail, fine.”

      The remainder of defense counsel’s extensive penalty phase presentation

came from Dr. Henry Dee, a clinical psychologist who specialized in clinical

neuropsychology and child psychology. He held a master’s degree in

physiological psychology and a doctorate in clinical neuropsychology, both from

the University of Iowa. After completing his doctorate, Dr. Dee remained at the

University of Iowa for five years of residency and a professorship. He had also

been a senior consultant on head injuries for the Veteran’s Administration during

the Vietnam War. After leaving the University of Iowa and returning to Florida he

worked in private practice as a psychologist and consulted with child protective


                                          10
              Case: 15-11807     Date Filed: 09/22/2017    Page: 11 of 48


services in the area. At the time of the Pittman trial, he had testified as an expert in

over 1000 cases.

       Dr. Dee opined that Pittman suffered from a severe form of attention deficit

disorder with hyperactivity. He explained that this meant Pittman was overactive

as a child, was easily distracted, had an extreme need for attention, and had

difficulties with inhibition. These qualities caused him to encounter difficulty

when dealing with authority figures and resulted in him acting out to receive

attention. These problems, combined with Pittman’s reading disability, led the

family to mistakenly conclude that he was “simply a disruptive child who wasn’t

very bright,” when in reality he was a child with “normal intellectual endowment”

suffering from a combination of a severe psychological disorder and a learning

disability.

       Dr. Dee concluded Pittman’s conduct was symptomatic of organic brain

damage. The testimony from Pittman’s mother and father that the petitioner

reached developmental milestones at a late age (e.g. learning to talk at age 4) led

Dr. Dee to conclude that the damage was at least partly congenital. Dr. Dee

offered that this congenital brain damage was worsened by significant head injuries

as a child and ingestion of toxic substances.

       Pittman’s psychological assessment scores also suggested the presence of

organic brain damage. For example, while he had a full scale IQ of 95 -- only


                                           11
             Case: 15-11807     Date Filed: 09/22/2017    Page: 12 of 48


slightly below average -- he had a full scale memory quotient of 65 -- which was

below 99 percent of the population. Similarly, while Pittman performed

adequately on a general test of verbal function, he performed in the second

percentile on a test that asked him to give all the words he could think of that

began with a particular letter of the alphabet. Dr. Dee explained that these dramatic

inconsistencies were indicative of organic brain damage.

      He added that Pittman’s brain damage manifested itself later in life in mood

instability evincing moods that swung wildly and were “frequently all out of

proportion to what is going on,” severe paranoid ideation, and recurrent episodes

of extreme aggression and rage. Pittman also displayed symptoms of severe

apathy and indifference and impaired social judgment. The brain damage and

abuse was particularly troubling because of the mental health problems found in

Pittman’s family. Pittman’s biological father had been diagnosed as a paranoid

schizophrenic and died in a mental institution, and he had another son -- Pittman’s

half-brother -- who was a paranoid schizophrenic as well. Further testing indicated

that Pittman was addicted to alcohol or some other major psychoactive substance.

      Dr. Dee explained that he thought the family was “almost totally

dysfunctional.” He said that he had never heard a family member admit to as

much physical abuse as Pittman’s mother did on the stand, and that he believed

there was “much more.” Dr. Dee also testified that Pittman said that he had been


                                          12
              Case: 15-11807     Date Filed: 09/22/2017   Page: 13 of 48


raped three or four times when he was only eight or nine years old by one man and

on two other occasions by another man. Dr. Dee further explained that this sort of

abuse was consonant with Pittman’s “super macho, nothing can hurt me, take any

kind of risk” behavior later in life.

      Connecting these facts to the offense, Dr. Dee opined that Pittman was under

great psychological stress at the time of the murders. He was going through a

difficult divorce, and he was under federal investigation for large equipment theft.

Pittman had come to see himself as persecuted -- “anytime anything went wrong

they came looking for David Pittman, no matter what the crime.” He also drank at

least two to four beers that evening, further compounding his problems with a lack

of inhibition. In Dr. Dee’s view the combination of these stressors -- the alcohol

and the organic brain damage -- would have made Pittman borderline psychotic, to

an extent that he lost touch with reality. He added that Pittman’s ability to

conform his behavior to the law would have been severely impaired.

      Dr. Dee summarized his view of the mitigating evidence this way:

      [A]t the time of the commission of the crime Mr. Pittman suffered
      major mental and emotional disturbance as is evidenced both by
      impairment in cognitive function, that is, memory impairment, and
      other scattered findings, and difficulties in emotional control. That
      would make it much more difficult for him to adequately conform his
      conduct to the standards of the law. I view as nonstatutory mitigation
      in this case a childhood replete with abuse, both physical and sexual,
      mostly physical, but significantly sexual. The failure of his parents
      and the school system to recognize what was wrong with him and to
      provide him with a more prosthetic environment, that is, an
                                          13
                  Case: 15-11807        Date Filed: 09/22/2017         Page: 14 of 48


          environment in which . . . to grow so that he could become a useful
          member of society simply was never provided.

Finally, Dr. Dee testified that Pittman was not beyond redemption; rather, Dr. Dee

believed Pittman’s psychological problems could be managed through a

combination of medication and psychological counseling.

          Notwithstanding this powerful presentation of mitigating evidence, the jury

recommended by a vote of 9-3 that Pittman receive the death penalty for each of

the three murders. In its sentencing order, the trial court found as aggravating

circumstances that each murder was heinous, atrocious, and cruel, Fla. Stat. §

921.141(6)(h); that Pittman had committed the murders having a previous

conviction for a felony involving a threat of violence, Fla. Stat. § 921.141(6)(b);

and that the murders were committed after Pittman had committed two previous

capital felonies, Fla. Stat. § 921.141(6)(b) -- i.e. the other two murders.1 Pittman



1
    In its sentencing order, the trial court specifically found the following:

          1. As an aggravating circumstance, the Defendant, David Joseph Pittman, was
          proven beyond and to the exclusion of every reasonable doubt to have a previous
          conviction of a felony involving the use or threat of violence; to wit: Aggravated
          Assault. (Case No. CF85–3584A1—Sentenced on March 12, 1986.)

          2. As an aggravating circumstance, the Defendant, David Joseph Pittman, was
          proven beyond and to the exclusion of every reasonable doubt to have committed
          two previous capital felonies as to each of the three murders for which he has
          been found guilty; to wit: the murders of Bonnie Knowles and Barbara Knowles
          as to the murder of Clarence Knowles; the murders of Barbara Knowles and
          Clarence Knowles as to the murder of Bonnie Knowles; the murders of Clarence
          Knowles and Bonnie Knowles as to the murder of Barbara Knowles.


                                                    14
               Case: 15-11807       Date Filed: 09/22/2017      Page: 15 of 48


I, 646 So. 2d at 169 n.1. As for mitigating circumstances, the trial court

determined that they had little if any connection to the homicides and that they




       3. As an aggravating circumstance, the commission of the First Degree Murder of
       Bonnie     Knowles      was   especially   heinous,     atrocious    or  cruel.

       By testimony and evidence in the record the court finds that the State proved
       beyond and to the exclusion of all reasonable doubt that Bonnie Knowles
       experienced conscious pain and suffering before death as a result of the Defendant
       cutting and stabbing Bonnie Knowles numerous times with a knife or similar
       object.

       4. As an aggravating circumstance, the commission of the First Degree Murder of
       Barbara    Knowles      was    especially heinous,      atrocious    or  cruel.

       By the testimony and evidence in the record the Court finds that the State proved
       beyond and to the exclusion of every reasonable doubt that Barbara Knowles [a]
       experienced pre-death apprehension of physical pain; [b] experienced conscious
       pain and suffering before death as a result of the Defendant stabbing Barbara
       Knowles numerous times with a knife or similar object; and [c] that she
       experienced apprehension of impending death even absent physical pain.

       5. As an aggravating circumstance, the commission of First Degree Murder of
       Clarence Knowles was especially heinous, atrocious or cruel.

       By testimony and evidence in the record the Court finds that the State proved
       beyond and to the exclusion of every reasonable doubt that Clarence Knowles [a]
       experienced pre-death apprehension of physical pain; [b] experienced
       apprehension of death even absent physical pain; and [c] experienced conscious
       pain and suffering before death as a result of the Defendant stabbing Clarence
       Knowles numerous times with a knife or similar object.

       THE COURT concludes from these facts that David Joseph Pittman’s actions in
       murdering each of the three individuals was especially heinous, meaning
       extremely wicked or shockingly evil; was especially atrocious, meaning
       outrageously wicked or vile; and was especially cruel, meaning designed to inflict
       a high degree of pain with utter indifference to, or even with enjoyment of, the
       suffering of others.

Pittman I, 646 So. 2d at 169 n.1.


                                              15
                  Case: 15-11807        Date Filed: 09/22/2017       Page: 16 of 48


were outweighed by the aggravators in the case.2 Pittman I, 646 So. 2d at 169 n.2.

Based on these findings, the trial court imposed a sentence of death for each of the

three murders. Id. at 169.


2
    The trial court explained its findings this way:

          1. That the three First Degree Murders for which the Defendant is to be sentenced
          were not committed while the Defendant was under the influence of extreme
          mental or emotional disturbances, nor were they mitigated by the use of alcohol as
          suggested. To the contrary, the Court finds the Defendant [a] arranged the visit to
          his father’s house on the eve of the murders, the first time in months that he had
          been to his father’s house; [b] that he left the house by an outside door from a
          locked room; [c] walked the short distance in the early morning hours to the
          victim’s home; and [d] there cut the telephone lines to the outside of the house.

          The Defendant upon entering the victim’s home, systematically killed all the
          occupants of the house using a weapon that assured the least possibility of
          drawing the attention of witnesses. He then proceeded in a knowledgeable way to
          pour gasoline about the house and out into the yard. Testimony at the trial
          revealed that he understood the use of fire to destroy evidence. Before setting the
          fire, however, he secured the keys to Bonnie Knowles[’] car for the purpose of his
          getaway.

          The Defendant’s actions and all other evidentiary circumstances considered show
          a direct conscious plan to kill and avoid apprehension. These actions do not
          indicate a person functioning under the influence of extreme mental or emotional
          disturbances. In regard to the influence of alcohol, other than the expert’s opinion,
          the record does not reflect it to have been a factor in the commission of the
          murders.

          2. Except for the solicited opinions of the Defendant’s expert that the Defendant’s
          capacity to conform his conduct to the requirements of the law was substantially
          impaired, this mitigating circumstance is unsupported by any other evidence in
          the record.

          To the contrary, these facts reveal that all the actions by the Defendant leading up
          to the killings, the nature of the killings themselves, the methodical steps taken to
          destroy evidence, to effectuate a getaway, and to establish an alibi were the
          product of deliberate thought. These actions clearly show that the Defendant knew
          what he was doing and that it was unlawful. Again the presence of alcohol as a
          mitigating factor is unsupported by the record except for the expert’s opinion.


                                                   16
               Case: 15-11807       Date Filed: 09/22/2017       Page: 17 of 48


                                               C.

       After conviction, Pittman appealed the judgment to the Florida Supreme

Court. In his brief, he again argued that the trial court’s exclusion of Hodges’s

testimony violated his right to due process as set forth in Chambers. The Florida

Supreme Court denied his appeal. Pittman I, 646 So. 2d at 171–72. Pittman later

challenged his convictions and sentences collaterally. He filed a state habeas


       THE COURT finds there is nothing in the record to demonstrate that the
       Defendant could not conform his conduct to the requirements of law.

       3. The expert has offered an opinion as a mitigating circumstance that the
       Defendant suffers brain damage. Other than this opinion there exists no
       corroborating evidence to suggest the presence of this damage or its degree, nor
       its actual relationship to the murders.

       4. Additional mitigating circumstances offered in evidence are that the Defendant
       was and may still be a hyperactive personality, and that he may have suffered
       physical and sexual abuse as a child. Also the expert testified that the Defendant
       was an impulsive person with memory problems and impaired social judgment.

       Taking all these mitigating circumstances in a light most favorable to the
       Defendant, the Court finds they have little if any connection to the murders. The
       record speaks clearly of an individual who went about the killings and the
       destruction of evidence in a deliberate, methodical and efficient manner to such
       an extent that detection was nearly avoided. But for a lady picking roses early one
       morning who happened to see the Defendant running from Bonnie Knowles’
       burning car, the case might not have been successfully prosecuted.

       While addressing meaningful facts, the record reflects another that enlightens
       upon the issues of the Defendant’s intentions and his capacity to understand what
       he was doing was unlawful. That fact was the Defendant’s cutting of the
       telephone lines. This was admitted by the Defendant to witness Hughes as being
       done before the Defendant entered the home of the victims.

       THE COURT, therefore, finds the aggravating circumstances established by the
       proper burden of proof to substantially outweigh all mitigating circumstances
       reflected in the record.

Pittman I, 646 So. 2d at 169 n.2.
                                               17
               Case: 15-11807   Date Filed: 09/22/2017   Page: 18 of 48


petition directly with the Florida Supreme Court raising his challenge to the

exclusion of the Hodges testimony. He also filed a Rule 3.850 motion raising

several claims, including ineffective assistance of counsel, in the postconviction

trial court.

       The postconviction trial court granted an evidentiary hearing on Pittman’s

claim that he was afforded ineffective assistance of counsel during the penalty

phase. As for this claim, Pittman put on testimony from several new witnesses,

and attempted to elicit additional information from a few witnesses who testified

during the trial.

       First, Pittman offered testimony from two of his teachers, Tillie Woody and

Jean Wesley, both of whom had been interviewed by Pittman’s original trial team

but had not been asked to testify at the penalty phase. They observed that Pittman

was not successful in school but, notably, did not have any significant behavior

problems. Pittman also introduced additional evidence concerning his substance

abuse, and the physical and sexual abuse he sustained as a child. For example,

Robert Barker, his former boss, testified that he “huffed a lot of gas,” drank gas

with milk, and used crack cocaine. Michael Pittman, Pittman’s younger brother,

testified that he thought Pittman had likely been sexually abused by a group of

older neighborhood kids and by a babysitter and that Pittman had used

amphetamines and huffed gasoline as a teenager. Bill Pittman, still another of the


                                         18
             Case: 15-11807     Date Filed: 09/22/2017    Page: 19 of 48


petitioner’s brothers, confirmed that Pittman used methamphetamine and testified

that Pittman had been molested by the owner of the gas station where he worked.

      Dr. Henry Dee also testified at the collateral hearing. After listening to the

earlier testimony, Dee was asked whether there was “anything that you would now

change about the opinions that you gave during the course of the trial?” He

responded: “No. It might be a little additional in terms of the corroboration I have

and so forth, but I think it would be essentially the same.”

      The lead attorney on Pittman’s original case, Robert Norgard, also testified

regarding how he prepared for the penalty phase. At the time of the trial, Norgard

was a trial attorney with the public defenders’ office who had ten years of criminal

experience. He was assigned to Pittman’s case because of his experience in capital

cases. Norgard was assisted on the case by Robert Trogolo, another attorney with

the public defender’s office, and two investigators, one of whom was a mitigation

specialist who had been with the office for seven years by the time of Pittman’s

trial. Significantly, these investigators commenced their investigation well in

advance of trial and obtained extensive records relevant to mitigation. Thus, for

example, documents offered at the collateral hearing demonstrated that Norgard’s

team had obtained extensive documentation of Pittman’s poor performance in

school and Pittman’s many childhood psychological issues. Norgard generally

believed that it would not be helpful to present records like these one by one to the


                                          19
             Case: 15-11807     Date Filed: 09/22/2017   Page: 20 of 48


jury; instead, he relied on witnesses like Dr. Dee to synthesize, summarize, and

explain this body of mitigating evidence.

      The postconviction trial court denied Pittman’s penalty-phase-ineffective-

assistance claim and the Florida Supreme Court affirmed. Pittman II, 90 So. 3d at

815–16. The Florida Supreme Court also denied Pittman’s state habeas motion

raising his claim regarding the exclusion of the Hodges testimony. Id. at 818.

      Pittman raised several claims including the exclusion of the purportedly

exonerating letter from Hodges and the ineffective assistance claim again in his §

2254 petition filed in United States District Court for the Middle District of

Florida. The district court denied Pittman relief on all of his claims. As for the

exclusion of evidence, the court determined that the Florida Supreme Court had

applied a procedural bar in its decision on postconviction review and that this

constituted an adequate and independent state law ground to deny relief. In the

alternative, however, it addressed the merits and concluded that the Florida

Supreme Court’s decision was neither contrary to nor an unreasonable application

of clearly established Supreme Court precedent. As for ineffectiveness of counsel,

the district court concluded that the Florida Supreme Court’s Strickland

determination was neither contrary to nor an unreasonable application of clearly

established Supreme Court law. We granted a certificate of appealability as to

these two claims.


                                          20
             Case: 15-11807     Date Filed: 09/22/2017    Page: 21 of 48


                                          II.

      We review de novo a district court’s denial of habeas relief pursuant to §

2254, as well as its legal conclusions and its resolution of mixed questions of law

and fact. Wellons v. Warden, 695 F.3d 1202, 1206 (11th Cir. 2012).

      Because Pittman’s petition was filed after April 24, 1996, this case is

governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). Nejad v. Attorney Gen., State of Ga., 830 F.3d 1280, 1288 (11th Cir.

2016). AEDPA limits the scope of federal habeas review of state court judgments

in the spirit of furthering “comity, finality, and federalism.” Michael Williams v.

Taylor, 529 U.S. 420, 436 (2000). Thus, under AEDPA, a person in custody

pursuant to the judgment of a state court shall not be granted habeas relief on a

claim “that was adjudicated on the merits in State court proceedings” unless the

state court’s decision was “contrary to, or involved an unreasonable application of,

clearly established Federal law as determined by the Supreme Court of the United

States; or . . . was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). “For

§ 2254(d), clearly established federal law includes only the holdings of the

Supreme Court -- not Supreme Court dicta, nor the opinions of this Court.” Taylor

v. Sec’y, Fla. Dep’t of Corr., 760 F.3d 1284, 1293–94 (11th Cir. 2014).




                                          21
             Case: 15-11807     Date Filed: 09/22/2017    Page: 22 of 48


      As for the “contrary to” clause, “a federal habeas court may grant the writ if

the state court arrives at a conclusion opposite to that reached by [the Supreme

Court] on a question of law or if the state court decides a case differently than [the

Supreme Court] has on a set of materially indistinguishable facts.” Terry Williams

v. Taylor, 529 U.S. 362, 412–13 (2000). Under the “unreasonable application”

clause, a federal habeas court may “grant the writ if the state court identifies the

correct governing legal principle from [the Supreme Court’s] decisions but

unreasonably applies that principle to the facts.” Id. at 413. “In other words, a

federal court may grant relief when a state court has misapplied a ‘governing legal

principle’ to ‘a set of facts different from those of the case in which the principle

was announced.’” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting Lockyer

v. Andrade, 538 U.S. 63, 76 (2003)). And “an ‘unreasonable application of’

[Supreme Court] holdings must be objectively unreasonable, not merely wrong;

even clear error will not suffice.” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015)

(per curiam) (quotation omitted). To overcome this substantial hurdle, “a state

prisoner must show that the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). This is “meant to

be” a difficult standard to meet. Id. at 102.


                                          22
             Case: 15-11807     Date Filed: 09/22/2017     Page: 23 of 48


      As for any factual findings, we must “presume the correctness of state

courts’ factual findings unless applicants rebut this presumption with ‘clear and

convincing evidence.’” Schriro v. Landrigan, 550 U.S. 465, 473–74 (2007)

(quoting 28 U.S.C. § 2254(e)(1)). “Clear and convincing evidence is a ‘demanding

but not insatiable’ standard, requiring proof that a claim is highly probable.”

Bishop v. Warden, GDCP, 726 F.3d 1243, 1258 (11th Cir. 2013) (quoting Ward v.

Hall, 592 F.3d 1144, 1177 (11th Cir. 2010)). “If reasonable minds reviewing the

record might disagree about the finding in question, on habeas review that does not

suffice to supersede the trial court’s determination.” Brumfield v. Cain, 135 S. Ct.

2269, 2277 (2015) (quotations omitted and alterations adopted).

      Finally, under § 2254(d)(1), “we review the state court’s ‘decision’ and not

necessarily its rationale.” Parker v. Sec’y for Dep’t of Corr., 331 F.3d 764, 785

(11th Cir. 2003) (citing Wright v. Sec’y for Dep’t of Corr., 278 F.3d 1245, 1255

(11th Cir. 2002)). “Telling state courts when and how to write opinions to

accompany their decisions is no way to promote comity.” Wright, 278 F.3d at

1255. Requiring state courts to explain in detail their decisions “smacks of a

‘grading papers’ approach that is outmoded in the post-AEDPA era.” Id.

                                          III.

      In his first claim, Pittman argues that the state trial court’s exclusion of the

testimony of George Hodges regarding the Watson letter deprived him of his


                                          23
               Case: 15-11807       Date Filed: 09/22/2017       Page: 24 of 48


constitutional right to present a complete defense in violation of Chambers v.

Mississippi, 410 U.S. 284 (1973). Before addressing the merits,3 we must first

decide whether the Florida Supreme Court adjudicated the claim on the merits

entitling its determination to deference under § 2254(d)(1).

       “When a federal claim has been presented to a state court and the state court

has denied relief, it may be presumed that the state court adjudicated the claim on

the merits in the absence of any indication or state-law procedural principles to the

contrary.” Harrington, 562 U.S. at 99. That presumption stands unless rebutted by

evidence from the state court’s decision and the record that “leads very clearly to

the conclusion that the federal claim was inadvertently overlooked in state court.”

Childers v. Floyd, 736 F.3d 1331, 1334 (11th Cir. 2013) (en banc) (quoting

Johnson v. Williams, 133 S. Ct. 1088, 1097 (2013)) (alteration adopted).

       Here, Pittman’s Chambers claim was squarely presented to the Florida

Supreme Court on direct appeal; his brief addressed this claim at considerable

length and made it quite clear that he was raising a federal constitutional claim

along with his state law evidentiary claim. He argued that the exclusion of the

Hodges testimony violated his right to present a defense as articulated in


3
  As an initial matter, the district court erred when it determined that the Florida Supreme
Court’s invocation of its rule against reconsideration of already determined claims constituted an
adequate and independent state ground barring federal review. “When a state court declines to
review the merits of a petitioner’s claim on the ground that it has done so already, it creates no
bar to federal habeas review.” Cone v. Bell, 556 U.S. 449, 466 (2009). We, therefore, proceed
to review this claim as though it were not treated as procedurally barred.
                                               24
             Case: 15-11807      Date Filed: 09/22/2017    Page: 25 of 48


Chambers. Notably, his brief focused not on compliance with the Florida hearsay

rule, but instead on federal constitutional cases and Florida cases applying these

principles. Likewise, when the Florida Supreme Court reviewed the argument

Pittman had made in the trial court, it would have been apparent that Pittman

clearly focused on his Chambers claim. Nonetheless, in addressing the Hodges

evidence on direct appeal, the Florida Supreme Court said only that “the trial judge

correctly excluded Hodges’ testimony as substantive evidence under the hearsay

rule and that there is no applicable hearsay exception.” Pittman I, 646 So. 2d at

172.

       On collateral review, Pittman again raised the Chambers issue in his petition

for a writ of habeas corpus filed directly with the Florida Supreme Court. In the

section of his brief addressing Chambers v. Mississippi, 410 U.S. 284 (1973),

Pittman added a discussion of Holmes v. South Carolina, 547 U.S. 319 (2006),

another case in the Chambers line addressing a constitutional override of a state

evidentiary rule. In Holmes, the Supreme Court struck down a South Carolina rule

that precluded the defense from offering evidence of third party guilt if the

prosecution case is based on forensic evidence. 547 U.S. at 328–29. The Court

held that this rule was not rationally related to a legitimate interest; “by evaluating

the strength of only one party’s evidence, no logical conclusion can be reached

regarding the strength of contrary evidence offered by the other side to rebut or


                                           25
             Case: 15-11807    Date Filed: 09/22/2017    Page: 26 of 48


cast doubt.” Id. at 331. Accordingly, applying the rule to exclude important

defense evidence violated the petitioner’s right to present a meaningful defense.

Id. Again, there can be no doubt that Pittman had raised a constitutional claim.

      The Florida Supreme Court held that it could not address Pittman’s

constitutional argument because “claims raised in a habeas petition which

[Pittman] ha[d] raised in prior proceedings and which have been previously

decided on the merits in those proceedings are procedurally barred in the habeas

petition.” Pittman II, 90 So. 3d at 818 (alteration omitted and emphasis added)

(quoting Porter v. Crosby, 840 So. 2d 981, 984 (Fla. 2003)). Indeed, Florida’s high

court recognized that Pittman had raised a constitutional claim arising under

Chambers and its progeny. Specifically, it acknowledged in footnote 11 that

Pittman’s argument was based on Holmes v. South Carolina and Williamson v.

United States. Pittman II, 90 So. 3d at 818 & n.11. Holmes v. South Carolina

squarely confronted the defendant’s right to present a meaningful defense. 547

U.S. at 324. Williamson v. United States addressed the hearsay exception for

statements against penal interest. 512 U.S. 594, 596 (1994).

      For starters, because the issue was clearly presented in his initial appeal, we

presume that the Florida Supreme Court adjudicated the claim on the merits. See

Williams, 133 S. Ct. at 1096–97. Moreover, the Florida Supreme Court’s rejection

of this claim on collateral review because it had already been adjudicated “on the


                                         26
             Case: 15-11807     Date Filed: 09/22/2017    Page: 27 of 48


merits,” specifically citing to Holmes v. South Carolina, strongly suggests to us

that Florida’s high court did not overlook Pittman’s constitutional claim. After all,

we can see little reason why the Florida Supreme Court would have cited to a

Supreme Court case addressing a defendant’s right to present a meaningful defense

and rule that the argument was barred because it had previously been rejected on

the merits, if the court had not indeed previously rejected that argument on the

merits. See Cone v. Bell, 556 U.S. 449, 466–67 (2009). Nothing in this record

“leads very clearly to the conclusion that the federal claim was inadvertently

overlooked in state court.” Childers, 736 F.3d at 1334 (quotations omitted and

alterations omitted). We are, therefore, obliged to afford the Florida Supreme

Court deference under § 2254(d)(1). But even if we were to examine the Florida

Supreme Court’s determination without any deference, we would discern no error

in its ruling on Pittman’s exclusion of evidence claim.

      “Whether rooted directly in the Due Process Clause of the Fourteenth

Amendment, or in the Compulsory Process or Confrontation clauses of the Sixth

Amendment, the Constitution guarantees criminal defendants a meaningful

opportunity to present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690

(1986) (citations and quotations omitted). But that right is not unbounded. See

Chambers, 410 U.S. at 302. “In the exercise of this right, the accused, as is

required of the State, must comply with established rules of procedure and


                                         27
             Case: 15-11807    Date Filed: 09/22/2017    Page: 28 of 48


evidence designed to assure both fairness and reliability in the ascertainment of

guilt and innocence.” Id. (emphasis added). But where those rules are “arbitrary

or disproportionate to the purposes they are designed to serve” they must fall to the

accused’s right to present a defense. Rock v. Arkansas, 483 U.S. 44, 56 (1987).

      The Florida Supreme Court’s refusal to grant relief based on the exclusion of

the Hodges letter and the proffered testimony was neither contrary to nor an

unreasonable application of clearly established Supreme Court precedent. Pittman

says that Chambers v. Mississippi, 410 U.S. 284 (1973), Rock v. Arkansas, 483

U.S. 44, 56 (1987), Washington v. Texas, 388 U.S. 14 (1967), and Crane v.

Kentucky, 476 U.S. 683 (1986), cannot be reconciled with the Florida Supreme

Court’s holding, but they are all easily distinguishable. In Rock, the Supreme

Court placed great weight on the fact that an evidentiary rule operated to exclude

the defendant’s own testimony, see 483 U.S. at 57; whereas, here, Pittman’s

testimony was not at issue. And in Washington, the state had applied a common

law bar on accomplice testimony, which the Supreme Court held was an “arbitrary

rule[] that prevent[ed] whole categories of defense witnesses from testifying on the

basis of a priori categories that presume them unworthy of belief.” Id. at 16–17,

22–23. Finally, in Crane, the Supreme Court focused on the lack of justification

for Kentucky’s absolute bar on evidence related to the circumstances surrounding a

confession. 476 U.S. at 691. No such arbitrary rule is in play here. To the


                                         28
             Case: 15-11807     Date Filed: 09/22/2017    Page: 29 of 48


contrary, the Supreme Court has long recognized the substantial and legitimate

interests served by the prohibition on hearsay testimony. See Chambers, 410 U.S.

at 298.

      The closest case to our facts actually is found in Chambers v. Mississippi,

410 U.S. 284 (1973). In that case, the defendant, Leon Chambers, was charged

with the shooting of Officer Aaron “Sonny” Liberty during a chaotic riot outside a

pool hall in Woodville, Mississippi. Id. at 285–87. One month before Chambers’s

trial, Gable McDonald, who had also been at the riot, returned to Woodville at the

request of a man called Reverend Stokes. After speaking with Stokes, McDonald

gave a sworn confession to Chambers’s attorneys, and acknowledged that he had

confessed to others. Id. at 287–88. One month later, McDonald repudiated his

confession, claiming that he had been enticed to confess. Id. at 288. When

Chambers attempted to call the three friends to whom McDonald confessed to

testify at trial, the trial court excluded their testimony under Mississippi’s hearsay

rules, which provided no exception for statements made against penal interest. Id.

at 289, 299. The Supreme Court held that this exclusion deprived Chambers of his

constitutional right to present a defense because the statements were critical to

Chambers’s defense and “bore persuasive assurances of trustworthiness” thus

taking them outside the rationale for the hearsay prohibition. Id. at 302.




                                          29
             Case: 15-11807     Date Filed: 09/22/2017   Page: 30 of 48


      Pittman’s case is far from “materially indistinguishable” from Chambers. In

Chambers, McDonald confessed at least four times; “[t]he sheer number of

[McDonald’s] independent confessions provided additional corroboration for

each.” Id. at 300. Here, Watson confessed at most once. McDonald’s confessions

were to friends with no motive to fabricate evidence against him, while Hodges

had a clear motive to get back at Watson, a key witness in the prosecution that

landed him on death row. While McDonald repudiated his confession, he never

denied he had made the statement; here, significantly, Watson stated under oath

that he never wrote the letter. What’s more, in this case there was no letter

produced, and Hodges’ explanation of the letter’s absence hardly inspires

confidence -- he said he destroyed the letter because he thought it was a joke. No

one thought McDonald was joking. Moreover, unlike Chambers, who produced

evidence that McDonald had purchased a gun of the same caliber as the murder

weapon just before the shooting, Pittman produced no physical evidence tying

Watson to the crime. And unlike in Chambers, where eyewitnesses placed

McDonald at the scene before, after, and even during the shooting, no witnesses

ever placed Watson or his cousin at the Knowles residence that night or near

Bonnie Knowles’s burning Toyota the next morning. The Florida Supreme

Court’s rejection of Pittman’s claim was not contrary to Chambers.




                                         30
             Case: 15-11807     Date Filed: 09/22/2017   Page: 31 of 48


      Nor was the decision an unreasonable application of clearly established

federal law. The Florida hearsay rule is not arbitrary in general nor was the

exclusion of the Hodges evidence disproportionate to the interests served by the

rule. At the relevant time, Florida’s Rules of Evidence excluded out of court

statements offered to prove the truth of the matter asserted. Like many

jurisdictions, Florida recognized an exception for statements made against penal

interest. Under the rule, “[a] statement tending to expose the declarant to criminal

liability and offered to exculpate the accused is inadmissible, unless corroborating

circumstances show the trustworthiness of the statement.” Fla. Stat. § 90.804(2)(c)

(1989). The Florida rule thus largely tracks Chambers’s holding. See Chambers,

410 U.S. at 302 (holding that the hearsay rule cannot be applied to exclude critical

defense evidence that bears “persuasive assurances of trustworthiness”).

      The bar on hearsay remains firmly grounded in the state’s legitimate interest

in excluding unreliable and untrustworthy testimony from a jury’s consideration.

      The hearsay rule, which has long been recognized and respected by
      virtually every State, is based on experience and grounded in the
      notion that untrustworthy evidence should not be presented to the
      triers of fact. Out-of-court statements are traditionally excluded
      because they lack the conventional indicia of reliability: they are
      usually not made under oath or other circumstances that impress the
      speaker with the solemnity of his statements; the declarant’s word is
      not subject to cross-examination; and he is not available in order that
      his demeanor and credibility may be assessed by the jury.

Chambers, 410 U.S. at 298.


                                         31
             Case: 15-11807      Date Filed: 09/22/2017   Page: 32 of 48


      Since hearsay prohibitions are not arbitrary, Pittman would only be entitled

to a constitutional override of Florida’s rules if Pittman had offered evidence that

the Hodges’ hearsay statement was sufficiently trustworthy and reliable. See, e.g.,

id. at 302 (holding that the generally valid prohibition on hearsay was overcome

because the hearsay evidence “bore persuasive assurances of trustworthiness”).

Pittman failed to meet his burden. The declarant, Watson, denied ever writing any

confession letter, and the only evidence that this letter ever existed came from two

death row inmates, one of whom had a powerful interest in seeing Watson

prosecuted -- not only to get revenge because Watson had testified against him, but

also to exonerate himself. Although it’s not clear how, Hodges apparently

believed that this letter would allow him to clear his own name. In his letter to

Pittman’s prosecutor, Hodges intimated that proving Watson committed the triple

homicide would also prove that Hodges did not commit the murder he was

convicted of. Indeed, at his deposition, Hodges said that his own conviction was

“why [he] wrote [the letter].”

      Nor did the weak and circumstantial evidence discovered by the defense

team make up for these deficiencies. All defense counsel could confirm was that

Gibbons and Watson frequented an area near the murder site, had used crack

cocaine on occasion, matched some aspects of the witnesses’ description of the

man who was seen running away from Bonnie’s car, and had destroyed evidence


                                          32
             Case: 15-11807     Date Filed: 09/22/2017    Page: 33 of 48


by fire in the past. These facts fall far short of the “circumstances that provided

considerable assurance of [the hearsay evidence’s] reliability” in Chambers. 410

U.S. at 300. That’s especially true where, as here, there was also evidence that

undercut the Watson-as-perpetrator theory. Notably, the prosecution presented

records establishing that Watson had checked in for work at 7 a.m. at Seminole

Fertilizer on the morning after the murder, despite the fact that Bonnie Knowles’s

car had been set on fire some distance away around 6:40 a.m.

      In as much as the Florida Supreme Court could reasonably have determined

that the proffered evidence did not offer sufficient assurances of trustworthiness to

override the traditional reliability concerns embodied in the hearsay rules, its

decision to reject this claim was neither contrary to nor an unreasonable

application of clearly established federal law under § 2254(d)(1), and the district

court was correct to deny Pittman relief.

      Indeed, we would not overturn the Florida Supreme Court’s affirmance of

the exclusion of this evidence even if our review was de novo. The accuracy of

jury trials depends on adversarial testing, and the broad prohibition on hearsay

evidence reflects an understanding that hearsay statements are not amenable to

many of the methods our adversarial system relies on to test the quality of

evidence. Chambers, 410 U.S. at 298. Hearsay statements are typically unsworn,

and since the statement was made outside court, the jury is unable to assess the


                                            33
             Case: 15-11807     Date Filed: 09/22/2017   Page: 34 of 48


tone and the demeanor of the speaker as they would with live witness testimony.

Id. The declarant is also not subject to cross examination -- “the greatest legal

engine ever invented for the discovery of truth.” California v. Green, 399 U.S.

149, 158 (1970) (quotation omitted). Given the substantial reliability concerns

surrounding Hodges’s testimony, particularly his clear motive to point the finger at

Watson, Watson’s unambiguous denial under oath, and the absence of any letter,

the trial court’s exclusion of this hearsay evidence would not have violated the

command of Chambers and its progeny even were we to consider the issue without

affording any deference to Florida’s high court.

      The long and short of it is that Pittman sought to admit into evidence

testimony from a death row inmate who claimed to have received and then

destroyed a letter in which the lynchpin witness who put him on death row

allegedly confessed to the triple homicide Pittman was accused of. It is not hard to

understand why the trial court was skeptical of this story. Corroborating a

peripheral fact here or there does not overcome the essential reliability concerns

presented by this evidence. Whether applying deference or not, we can discern no

error in this determination.

                                         IV.

      Pittman also argues that his counsel provided ineffective assistance at the

penalty phase of the trial by failing to uncover and present additional evidence


                                          34
             Case: 15-11807     Date Filed: 09/22/2017    Page: 35 of 48


regarding Pittman’s abusive childhood, substance abuse, and mental health,

including the possibility that Pittman had brain damage. The Florida Supreme

Court affirmed the denial of this claim in these words:

      Pittman asserts that trial counsel was ineffective in the penalty phase
      in failing to present additional evidence of mental health issues and
      other mitigation. He asserts that the postconviction court erred in
      denying relief on this claim. He claims that defense counsel was
      ineffective in the following ways: (1) in failing to present four
      additional witnesses -- Robert Barker, Michael Pittman, Jean Wesley
      and Tillie Woody -- to attest to his substance abuse and life-long
      afflictions, and (2) in failing to elicit additional information from three
      witnesses -- Tammie Davis, William Pittman, and Dr. Dee -- who
      testified during the penalty phase. This issue was addressed at the
      evidentiary hearing below and the postconviction court addressed it at
      length in its order denying relief, concluding as follows:

             Although the testimony of these witnesses presents a
             harsh and depressing picture with respect to Mr.
             Pittman’s childhood, drug use and sexual abuse, the court
             does not find that the defense has shown that trial
             counsel’s performance with regard to presenting mental
             health and other mitigation evidence fell below an
             objective standard of reasonableness. Dr. Dee testified at
             trial regarding Mr. Pittman’s mental health issues, drug
             problems, and sexual abuse. Claim VII of Defendant’s
             Motion is denied.

      Based on this record, we conclude that Pittman has failed to show that
      the postconviction court erred in denying this claim. The court’s
      factual findings are supported by competent, substantial evidence and
      the court properly applied the law. Pittman has failed to show that
      counsel rendered deficient performance in the penalty phase and that
      the defendant was thereby prejudiced. Under the above standard of
      review, Pittman has failed to show that trial counsel was ineffective in
      this respect.

Pittman II, 90 So. 3d at 815–16.
                                          35
             Case: 15-11807     Date Filed: 09/22/2017   Page: 36 of 48


      Strickland v. Washington, 466 U.S. 668 (1984), governs Pittman’s claim of

ineffective assistance. To satisfy the Strickland standard, Pittman “must show that:

(1) counsel’s performance was deficient because it fell below an objective standard

of reasonableness; and (2) the deficient performance prejudiced the defense.”

Stewart v. Sec’y, Dep’t of Corr., 476 F.3d 1193, 1209 (11th Cir. 2007). “In

considering claims that counsel was ineffective at the penalty phase of trial, we

determine whether counsel reasonably investigated possible mitigating factors and

made a reasonable effort to present mitigating evidence to the sentencing court.”

Id. (quotation omitted). “Strickland does not require counsel to investigate every

conceivable line of mitigating evidence no matter how unlikely the effort would be

to assist the defendant at sentencing. Nor does Strickland require defense counsel

to present mitigating evidence at sentencing in every case.” Wiggins, 539 U.S. at

533. Instead, the standard for counsel’s performance is “reasonableness under

prevailing professional norms.” Strickland, 466 U.S. at 688. What is reasonable

will depend on the context of the particular case. See Wiggins, 539 U.S. at 522–

23.

      In evaluating counsel’s performance, our review is objective. McClain v.

Hall, 552 F.3d 1245, 1253 (11th Cir. 2008). “Because this standard is objective, it

matters not whether the challenged actions of counsel were the product of a

deliberate strategy or mere oversight. The relevant question is not what actually


                                         36
             Case: 15-11807    Date Filed: 09/22/2017   Page: 37 of 48


motivated counsel, but what reasonably could have motivated counsel.” Gordon v.

United States, 518 F.3d 1291, 1301 (11th Cir. 2008) (citation omitted).

      “Establishing that a state court’s application of Strickland was unreasonable

under § 2254(d) is all the more difficult. The standards created by Strickland and §

2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Harrington, 131 S. Ct. at 788 (citations omitted). “Given the strong

presumption in favor of competence, the petitioner’s burden of persuasion --

though the presumption is not insurmountable -- is a heavy one.” Chandler v.

United States, 218 F.3d 1305, 1314 (11th Cir. 2000).

      Pittman asserts that his counsel’s performance was deficient because he

failed to “obtain records, talk to teachers, properly interview family members, and

locate and interview those familiar with Pittman and his history.” This claim is

flatly contradicted by the record. Pittman was represented by experienced counsel,

and his counsel was assisted by an experienced mitigation specialist investigator.

Notably, the team began preparing for the penalty phase at least six months in

advance of trial, and interviewed many more witnesses than were ultimately

presented at the penalty phase. Based on a comprehensive investigation, Pittman’s

attorneys made a thorough penalty phase presentation consisting of testimony from

nine witnesses that spanned some 215 pages of trial transcript.




                                         37
             Case: 15-11807     Date Filed: 09/22/2017    Page: 38 of 48


      Of the witnesses that Pittman presented before the postconviction court, only

one testified that he had not been interviewed by the defense -- Michael Pittman,

petitioner’s brother, who had been in the military stationed in Louisiana at the

time. Robert Barker did not testify one way or the other, but defense records

suggest that he was interviewed regarding any information he might have relevant

to the penalty phase. As for the two teachers, both Tillie Woody and Jean Wesley

testified that they had been interviewed before the original trial. They testified that

Pittman was functioning behind grade level, but otherwise said they had no

significant problems with Pittman. Both testified that he was not particularly

hyperactive or aggressive. In light of this testimony, Norgard may well have not

called them to testify during the penalty phase because he concluded that these

witnesses would undercut his theory that Pittman was under the constant strain of a

congenital birth defect exacerbated by childhood injuries and manifesting itself as

hyperactivity, impulsivity, and aggression.

      Pittman also claims that his counsel’s performance was deficient because he

failed to offer evidence that would have given a fuller picture of the childhood

physical abuse, evidence that would have established Pittman’s heavy drug use,

and evidence that would have corroborated a history of childhood sexual abuse.

None of these objections have merit either.




                                          38
             Case: 15-11807     Date Filed: 09/22/2017   Page: 39 of 48


      First, Pittman’s childhood abuse was on full display at the original trial. The

testimony of Pittman’s family (Freddy Joe Farmer, Bill Pittman, Nina Jane Farmer,

Barbara Ann Farmer, Eugene Pittman, Bobbi Jo Pittman, and Francis Marie

Pittman) could have left no doubt in the mind of either the judge or the jury that

Pittman’s mother was physically abusive and that Pittman had had a very rough

childhood. In fact, his mother testified at length about the constant abuse she

meted out on her children and her efforts to avoid detection. Among other things,

she testified that she beat her children with everything from belts to broom handles

to two-by-fours, and the evidence established that the petitioner got the worst of

the abuse. It was not unreasonable for counsel to think this was enough to make

the point.

      As for Pittman’s argument that his counsel should have highlighted his drug

abuse in the mitigation phase, we have often commented that substance abuse

evidence can be a “two-edged sword.” Stewart, 476 F.3d at 1217; Tompkins v.

Moore, 193 F.3d 1327, 1338 (11th Cir. 1999) (“[A] showing of alcohol and drug

abuse is a two-edged sword which can harm a capital defendant as easily as it can

help him at sentencing.”). “Rarely, if ever, will evidence of [substance abuse] be

so powerful that every objectively reasonable lawyer who had the evidence would

have used it.” Stewart, 476 F.3d at 1217. In defense counsel’s opening statement

he emphasized that Pittman’s problems were not of his own making. Highlighting


                                         39
             Case: 15-11807     Date Filed: 09/22/2017    Page: 40 of 48


Pittman’s voluntary drug use may well have undercut this theory. We cannot say

that a strategic decision not to further emphasize Pittman’s drug use was

objectively unreasonable. See Rogers v. Zant, 13 F.3d 384, 388 (11th Cir. 1994)

(noting reasonableness of lawyer’s possible fear that defendant’s voluntary drug

and alcohol use could be “perceived by the jury as aggravating instead of

mitigating”) (emphasis omitted).

      The evidence presented during the original penalty phase regarding sexual

abuse came from Dr. Dee relating that Pittman had told him he had been abused by

two men. At his postconviction hearing, Pittman presented testimony from one

brother who would have confirmed this abuse and from another brother who could

have speculated about additional abuse. Pittman argued that the failure to uncover

and present the additional corroborating evidence constitutes deficient

performance. However, counsel is not required to track down every lead. And

sexual abuse is no different. See Anderson v. Sec’y, Fla. Dep’t of Corr., 752 F.3d

881, 908 (11th Cir. 2014) (holding that the failure to uncover and present evidence

of sexual abuse was not deficient performance where counsel put on an otherwise

comprehensive mitigation defense). It was neither an unreasonable application of

nor contrary to clearly established federal law for the Florida Supreme Court to

conclude that the failure to run this particular lead to ground did not take counsel’s




                                          40
             Case: 15-11807      Date Filed: 09/22/2017    Page: 41 of 48


performance below an objective standard of reasonableness in light of the overall

investigation.

      Moreover, Pittman has not shown that any of these claimed failures was

prejudicial. To establish prejudice under Strickland, the petitioner “must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. Strickland, 466 U.S. at 694.

We conduct this inquiry by “reweigh[ing] the evidence in aggravation against the

totality of available mitigating evidence” and asking whether there is a reasonable

probability of a different sentence. Cullen v. Pinholster, 563 U.S. 170, 198 (2011)

(quotation omitted). When reweighing aggravators and mitigators, we focus on

their weight, rather than their sheer number. Boyd v. Allen, 592 F.3d 1274, 1302

n.7 (11th Cir. 2010).

      At the penalty phase, Dr. Henry Dee, a superbly qualified mental health

expert, testified at length, summarizing and synthesizing the testimony elicited

from Pittman’s family members, and explaining how organic brain damage

coupled with a childhood of extreme trauma and instability would manifest itself in

severe psychiatric disabilities later in Pittman’s life. He testified again at Pittman’s

postconviction hearing. And after listening to all of the additional testimony, Dr.

Dee was asked whether there was “anything that you would now change about the

opinions that you gave during the course of the trial?” He responded: “No. It


                                          41
             Case: 15-11807     Date Filed: 09/22/2017    Page: 42 of 48


might be a little additional in terms of the corroboration I have and so forth, but I

think it would be essentially the same.”

      Pittman argues, nevertheless, that the Florida Supreme Court’s Strickland

determination on the prejudice prong was “contrary to” Sears v. Upton, 561 U.S.

945 (2010), because the Florida Supreme Court failed to perform “a probing and

fact-specific analysis” of prejudice. Id. at 955. But Pittman takes Sears out of

context. In Sears, the Supreme Court was sitting in direct review of the decision of

the Georgia postconviction court. Accordingly, it was not required to give

AEDPA deference to the state court decision and could demand a more fulsome

analysis. See Evans v. Sec’y, Dep’t of Corr., 703 F.3d 1316, 1330 (11th Cir. 2013)

(“[U]nlike the state court decision in this appeal, the decision in Sears was not

subject to deferential review under section 2254(d) because the defendant had

directly appealed the decision of the state court on state collateral review.”). When

§ 2254(d)(1) deference applies, we are precluded from employing such exacting

scrutiny; rather, we are required to determine whether the state court’s adjudication

was objectively unreasonable. See, e.g., Williams, 133 S. Ct. at 1095 (2013)

(noting that “federal courts have no authority to impose mandatory opinion-writing

standards on state courts”).

      Pittman also says that the Florida Supreme Court’s decision on prejudice

was an unreasonable application of Strickland because the decision of the trial


                                           42
             Case: 15-11807     Date Filed: 09/22/2017     Page: 43 of 48


court indicates that the decision would likely have been different had Dr. Dee’s

testimony been corroborated. As for Pittman’s capacity to conform his conduct to

the law, the trial court commented that “[e]xcept for the solicited opinions of the

Defendant’s expert . . . this mitigating circumstance is unsupported by any other

evidence in the record.” The trial court made the same observation with regard to

the evidence of brain damage. But though the trial court did comment on the lack

of corroboration, it certainly did not say the decision would have been different

had additional corroboration been provided. Rather, the trial court focused on the

lack of evidence connecting the mitigation evidence to the circumstances of the

particular offense and contrasted that with the substantial evidence of Pittman’s

calculated planning in accomplishing the murders.

      In this regard, this case is similar to Ponticelli v. Sec’y, Fla. Dep’t of Corr.,

690 F.3d 1271 (11th Cir. 2012). In Ponticelli, the defendant argued that the state

court had rejected his mental health testimony relating to his alleged cocaine-

induced mental disturbance because there was no evidence about his use of cocaine

on the night of the murders. Id. at 1297. Thus, the defendant argued that it was

objectively unreasonable to conclude that new evidence of cocaine use would be

cumulative rather than prejudicial. We rejected this argument because the state

court’s rejection of the mental health evidence was also based on the fact that




                                          43
             Case: 15-11807    Date Filed: 09/22/2017    Page: 44 of 48


defendant’s “actions on the night of the murder strongly suggested that he was in

control of his actions.” Id.

      The same analysis applies here. Throughout his sentencing order, the trial

court focused on the heinous nature of the acts, the number of homicides, and the

deliberate steps Pittman took to accomplish the murder and avoid detection. After

summing up the mitigating evidence, the trial judge concluded:

      Taking all these mitigating circumstances in a light most favorable to
      the Defendant, the Court finds they have little if any connection to the
      murders. The record speaks clearly of an individual who went about
      the killings and the destruction of evidence in a deliberate, methodical
      and efficient manner to such an extent that detection was nearly
      avoided. But for a lady picking roses early one morning who
      happened to see the Defendant running from Bonnie Knowles’
      burning car, the case might not have been successfully prosecuted.

      While addressing meaningful facts, the record reflects another that
      enlightens upon the issues of the Defendant’s intentions and his
      capacity to understand what he was doing was unlawful. That fact was
      the Defendant’s cutting of the telephone lines. This was admitted by
      the Defendant to witness Hughes as being done before the Defendant
      entered the home of the victims.

      THE COURT, therefore, finds the aggravating circumstances
      established by the proper burden of proof to substantially outweigh all
      mitigating circumstances reflected in the record.

Pittman I, 646 So. 2d at 169 n.2. Read as a whole, this order provides little support

for Defendant’s claim that the lack of corroborating evidence was the deciding

factor in the sentencing court’s decision. On this record, it was not unreasonable




                                         44
             Case: 15-11807      Date Filed: 09/22/2017    Page: 45 of 48


for the Florida Supreme Court to conclude that Pittman had failed to establish

prejudice.

      Finally, Pittman argues that when the additional evidence presented on

collateral review is considered cumulatively against the aggravators presented at

trial, there is a reasonable probability of a different outcome. See Cullen, 563 U.S.

at 198. We remain unpersuaded. The defendant faced an uphill battle. Pittman

had been convicted of a triple homicide that involved a high degree of violence and

many indicia of premeditation. He snuck out the back door of his father’s house

after everyone else was asleep and cut the phone line to the victims’ house. Once

inside, he stabbed to death three members of his ex-wife’s family. He set the

house on fire, stole his sister-in-law’s car, drove it some distance away, and then

set it on fire too. Based on these facts, the trial judge found that each of the three

murders was committed in a manner that was heinous, atrocious, and cruel.

Pittman I, 646 So. 2d at 169 n.2. In Florida, “the heinous, atrocious, or cruel”

aggravator is one of the “most serious aggravators set out in the statutory

sentencing scheme.” Larkins v. State, 739 So. 2d 90, 95 (Fla. 1999). In the face of

these facts and the extensive mitigating evidence offered by defense counsel at the

penalty phase, adding all of this together, the good and the bad, there is no

reasonable probability that the additional mitigating evidence would have changed

the outcome. Wiggins, 539 U.S. at 534. It was neither an unreasonable application


                                           45
             Case: 15-11807    Date Filed: 09/22/2017       Page: 46 of 48


of nor contrary to clearly established federal law for the Florida Supreme Court to

determine that Pittman had failed to establish prejudice.



      Quite simply, the Florida Supreme Court reasonably applied clearly

established Supreme Court law. Pittman has failed to meet his burden under §

2254(d) and is not entitled to relief. Accordingly, we deny Pittman’s petition for a

writ of habeas corpus.

      AFFIRMED.




                                         46
            Case: 15-11807     Date Filed: 09/22/2017     Page: 47 of 48


JORDAN, Circuit Judge, concurring in the judgment.

      I agree that Mr. Pittman is not entitled to habeas relief on his two claims, but

my analysis differs somewhat from that of the majority.

      1. In my opinion the Florida Supreme Court completely failed to address,

on direct appeal, Mr. Pittman’s federal due process claim under Chambers v.

Mississippi, 410 U.S. 284 (1973), and its progeny.           As the majority notes,

Mr. Pittman clearly asserted this constitutional claim in the trial court and on

appeal, yet the Florida Supreme Court only addressed a non-existent claim under

state hearsay law. See Pittman v. State, 646 So. 2d 167, 172 (Fla. 1994). Applying

the analysis set forth in Childers v. Floyd, 736 F.3d 1331, 1334 (11th Cir. 2013)

(en banc), I conclude that Mr. Pittman has successfully rebutted the presumption

that the Florida Supreme Court addressed and resolved the Chambers claim on the

merits. See, e.g., Bester v. Warden, 836 F.3d 1331, 1336–37 (11th Cir. 2016). I

would therefore review the Chambers claim without AEDPA deference.

      Under plenary review, however, Mr. Pittman’s Chambers claim fails. As the

majority correctly explains, see Maj. Op. at 34–35, the circumstances surrounding

Mr. Watson’s letter did not provide sufficient assurance of reliability.          See

Chambers, 410 U.S. at 300.




                                         47
             Case: 15-11807    Date Filed: 09/22/2017   Page: 48 of 48


      2.    With respect to the Sixth Amendment claim, I agree with the majority

that Mr. Pittman’s attorneys provided effective assistance of counsel at the penalty

phase. See Maj. Op. at 35–41. I therefore would not address the prejudice prong

of Strickland v. Washington, 466 U.S. 668 (1984).

      With these thoughts, I concur in the judgment.




                                        48